Citation Nr: 1550574	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  06-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-operative residuals of lateral anterior cruciate ligament reconstruction of the left knee, including left knee osteoarthritis.  


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.S. 


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to October 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran failed to report without good cause to a May 2014 VA examination and a February 2015 VA examination scheduled to evaluate the current severity of his service-connected post-operative residuals of lateral anterior cruciate ligament reconstruction of the left knee, including left knee osteoarthritis.  


CONCLUSION OF LAW

A rating in excess of 10 percent for post-operative residuals of lateral anterior cruciate ligament reconstruction of the left knee, including left knee osteoarthritis, is denied.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.655 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).  However, these provisions are not applicable where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board finds that such is the case here, as application of pertinent provisions of the law and regulations will determine the outcome.  Because no additional evidentiary development would change the outcome of the claim, no additional notice or assistance on the part of VA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken accordingly as appropriate.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In April 2005, the Veteran filed a claim of entitlement to a rating in excess of 10 percent for his service-connected post-operative residuals of lateral anterior cruciate ligament reconstruction of the left knee, including left knee osteoarthritis.  In March 2014, the Board determined that a new examination was necessary to evaluate the Veteran's service-connected left knee disability and remanded the above-captioned claim for another VA examination.  In the March 2014 Remand, the Board advised the Veteran that failure to report for a VA examination without good cause may result in denial of the claim.  See 38 C.F.R. § 3.655(b).  A note in the Veteran's electronic claims file indicates that the Veteran failed to appear for a May 2014 VA examination, and the Veteran was advised of such in an August 2014 supplemental statement of the case.  Thereafter, neither the Veteran nor his representative asserted that there was good cause for the Veteran's failure to appear for the examination.   

In November 2014, the Board remanded the Veteran's claim to ensure that notice scheduling the VA examination was sent to the Veteran.  The Board again advised the Veteran that failure to report for a VA examination without good cause may result in denial of the claim.  See 38 C.F.R. § 3.655(b).  While in remand status, the Veteran was scheduled for another VA examination in February 2015.  The record shows that the VA examination request contains the Veteran's current mailing address of record.  A note in the Veteran's electronic claims file indicates that no mail was returned as undeliverable, and a VA employee also attempted to contact the Veteran via telephone, but received no response.  In a February 2015 supplemental statement of the case, the Veteran was again advised that he failed to appear for his scheduled VA examination.  Thereafter, neither the Veteran nor his representative asserted that there was good cause for the Veteran's failure to appear for the examination.   

Accordingly, the Board is compelled to deny the Veteran's claim of entitlement to a rating in excess of 10 percent for post-operative residuals of lateral anterior cruciate ligament reconstruction of the left knee, including left knee osteoarthritis.  See 38 C.F.R. § 3.655(b).


ORDER

A rating in excess of 10 percent for post-operative residuals of lateral anterior cruciate ligament reconstruction of the left knee, including left knee osteoarthritis, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


